UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                       12/18/2019
---------------------------------------------------------------X
E.L.A.,                                                        :
                                                               :
                           Plaintiff,                          :   ORDER
                                                               :
         -v-                                                   :   16-CV-1688 (RMB) (JLC)
                                                               :
ABBOTT HOUSE, INC., et al.,                                    :
                                                               :
                           Defendants.                         :
---------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

Expert Discovery

       By letter dated December 11, 2019 (Dkt. No. 239), Defendant Roslyn Murov, M.D.,
proposed that the expert discovery schedule in this case be as follows:

        Plaintiff’s expert disclosure due: March 2, 2020

        Defendants’ expert disclosure due: April 1, 2020

        Deposition of plaintiff’s experts to be completed: April 10, 2020

        Deposition of defendants’ experts to be completed: April 30, 2020

Plaintiff has now counter-proposed a schedule whereby the deadline for plaintiff’s expert
disclosure would be April 1, 2020 and defendants’ expert disclosure would be May 1, 2020 (Dkt.
No. 243). The additional time is purportedly sought in order to enable the parties to discuss
settlement.

        The schedule proposed by Dr. Murov is hereby adopted by the Court. Given the age of
this case, these are firm dates and will not be extended. The parties are free to discuss
settlement at any time, but, given the delays in this case, the Court is not going to hold expert
discovery in abeyance while they do so (as plaintiff proposes).

Fact Discovery Depositions

        During the pendency of the correspondence related to the expert discovery schedule,
plaintiff submitted a letter-motion (Dkt. No. 244) seeking to compel defendants’ depositions, and
specifically requests that the Court order certain dates for each of these depositions. Dr. Murov
has submitted a response, opposing plaintiff’s application (Dkt. No. 245).
         Plaintiff’s letter-motion is denied without prejudice. As a threshold matter, plaintiff has
failed to comply with the Court’s Individual Rules of Practice concerning meet-and-confers,
which require that the moving party certify that the required in-person or telephone conference
took place, stating the date, time, and approximate duration of such conference; the names of the
attorneys who participated in the conference; the adversary’s position as to each issue being
raised; and that the moving party informed the adversary during the conference that the moving
party believed the parties were at an impasse. See Individual Rule II.B.1. Moreover, while it is
true that there is no rule of priority under the Federal Rules, given the nature of this case and the
delays caused by plaintiff in her discovery production, there is no good reason why plaintiff’s
deposition should not proceed first. Indeed, as Dr. Murov points out, plaintiff’s deposition was,
in fact, noticed in 2018, in advance of any notice of defendants’ depositions. Accordingly, the
Court hereby directs that plaintiff’s deposition precede the defendants’ deposition on a schedule
to be worked out among counsel. As officers of the Court, counsel should not require judicial
intervention to schedule depositions. Indeed, it should be a straightforward matter for all fact
depositions, both party and any non-party, to be scheduled amicably among counsel. The Court
expects counsel to work out a schedule for all of the fact depositions to take place on a mutually
convenient time frame before the February 14, 2020 fact discovery deadline.

RFA Extension

       Finally, the Abbott House defendants have submitted a letter-motion (Dkt. No. 241)
seeking an extension of the time to respond to plaintiff’s first set of requests for admissions
(which constitute 78 in number) for an additional 30 days. Plaintiff has not submitted any
opposition to the request, and the time to do so has passed. Accordingly, the request is granted
nunc pro tunc. The responses to the RFAs are due by January 10, 2020.

       The Clerk is respectfully directed to close Docket Number 244 and mark it as “denied
without prejudice” and Docket Number 241 and mark it as “granted.”

       SO ORDERED.

Dated: New York, New York
       December 18, 2019




                                                  2
